Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 8, and 15 recite the language “if the first character string does not match the stored password string, then 9permitting entry of N additional character strings for comparison with the 10stored password string, if each character of the first character string 11matches each corresponding character of the stored password string 12with an exception of the character at the index value position, and  13if the character at the index value position of the first character string is a 14single-digit integer value N” (emphasis added).  The emphasized language is written in such a way as to make it unclear whether or not the execution of the language “permitting entry of N additional character strings for comparison with the stored password string” relies upon those conditions.  The language reads as the “permitting” is a result of the condition before it.   This would leave the two if statements following the result as hanging conditions with no results.  The language would be made clear by changing the when [[if ]]each character of the first character string matches each corresponding character of the stored password string with an exception of the character at the index value position[[,]] and when [[if ]]the character at the index value position of the first character string is a single-digit integer value N.”

Claim Interpretation
The claims 1-19 recite contingent limitations.  As per MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US 2018/0089405) hereafter Onishi.

storing a user-defined index value corresponding to a character in a stored password string (para 18-20; see also fig. 1, storage unit 20); 
comparing a first character string with the stored password string (para 27-29, 30, 35, step 105, does the password match); 
authorizing access to the system if the first character string matches the stored password string (fig 3, steps 105->118; see also para 28-29 and 47, access is authorized using “35789”); 
if the first character string does not match the stored password string, then permitting entry of N additional character strings for comparison with the stored password string, if each character of the first character string matches each corresponding character of the stored password string with an exception of the character at the index value position, and if the character at the index value position of the first character string is a single-digit integer value N (para 35-40).

2. Onishi discloses the method of Claim 1 further comprising: authorizing access to the system if a character string of the N additional character strings matches the stored password string after entry of that character string (para 35-40, user could reenter the same string on the last attempt (when n = N-1) and access is still authorized).

3. Onishi discloses the method of Claim 1 further comprising: authorizing access to the system if each character of the Nth character string of the N additional character strings matches each corresponding character of the stored password string with the exception of the character at the index value position (para 35-40, see above).
(fig 3, steps 105->118; see also para 35-40, authorizes access when they match, see claim interpretation above).

Claim 8, 15 are similar in scope to claim 1 and are rejected under similar rationale.

Claims 9, 10, 16, 17 are similar in scope to claims 2, 3 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439